Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2020 and 10/7/2021 have been considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites “a cam housing of accommodating the rotation member…” which appears to be a typographical error and the word “of” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “between the inner surfaces” which lacks antecedent basis. The claims previously recite “an inner surface” which implies a single inner surface, and the number of inner surfaces required by the claims cannot be determined. Additionally, the claimed “interval” is not defined by the claims in such a way to allow one of ordinary skill in the art the determined the metes and bounds of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2017061977 (hereinafter D1).
D1 discloses a lubrication device of applying a lubricant to an outer circumferential surface of a bearing, wherein: the lubrication device comprises a housing (7) and a lubrication member (15) that is accommodated within the housing, and the lubrication device is [configured to apply the lubricant to the outer circumferential surface of the bearing by passing the bearing across the lubrication member such that the outer circumferential surface of the bearing is in contact with an inner surface of the lubrication member] (see Abstract); wherein when the outer circumferential surface of the bearing is not in contact with the inner surface of the lubrication member, an interval (as best understood, the D1 reference has a spring biased lubrication portion, meaning the interval between the surfaces of the lubrication member would be biased toward one another, creating an inner diameter smaller than the outer diameter of the bearing, see paragraph [0018 ] of the machine translation provided by Applicant]) between the inner surfaces of the lubrication member is smaller than an outer diameter of the outer circumferential surface of the bearing; wherein when the outer circumferential surface of the bearing is in contact with the inner surface of the lubrication member, the bearing presses (due to the spring bias) the lubrication member, whereby the lubricant is applied to the outer circumferential surface of the bearing; wherein the lubrication member is a solid lubricant, or an absorbent member impregnated with a liquid lubricant (see last line of Paragraph [0018] of the machine translation provided by Applicant);  wherein the lubrication device further comprises a lid (8), and the lubrication member is attachable to and detachable from the housing via the lid (lid is used to access the lubrication member to remove or add the lubricant).

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658